Case 2:20-cv-07076-JMV-JBC Document 17 Filed 06/26/20 Page 1 of 9 PageID: 169




 Christopher G. Salloum                                                 direct: 973-607-1267
 Associate                                                             csalloum@lawfirm.ms



                                                  June 26, 2020
VIA ECF

The Honorable John M. Vazquez, U.S.D.J.
U.S. District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

       RE:     Salerno Medical Associates, LLP v. Chintan Trivedi, et al.
               Civil Action No. 2:20-cv-07076-JMV-JBC

Dear Judge Vazquez:

       We represent plaintiff, Salerno Medical Associates, LLP (“Plaintiff” or
“SMA”), in the above-referenced matter. We are writing to respond to the letter
filed by counsel for the defendants (“Defense Counsel”) at approximately 11:22
a.m. today.

      Defense Counsel’s letter mischaracterizes the nature of the off-the-
record discussion that occurred during the telephone conference yesterday.
During a back-and-forth exchange regarding defendants’ request for additional
information that they claim is required to address the connectivity issues
Plaintiff has been recently experiencing, the undersigned indicated that,
following a discussion with Plaintiff, the undersigned was advised that
defendants’ requests, in addition to being unnecessary to resolve the
connectivity issues, would be too burdensome for Plaintiff. In an apparent
attempt to paint Plaintiff as not having acted in good faith, Defense Counsel
represented that he had made a second, purportedly less burdensome, request




                          NEW JERSEY | NEW YORK | FLORIDA | COLORADO
                                 3 Becker Farm Road, Suite 105
                                   Roseland, New Jersey 07068
                                t. 973-736-4600 | f. 973-325-7467
Case 2:20-cv-07076-JMV-JBC Document 17 Filed 06/26/20 Page 2 of 9 PageID: 170



The Hon. John M. Vazquez, U.S.D.J.
June 26, 2020
Page 2


to which Plaintiff had not responded. The undersigned initially denied that
such a request had been made. Following a quick review of emails, however,
the undersigned was reminded, and advised the Court on the record, that there
was an email from Defense Counsel that requested, in what was represented
to the Court during the telephone conference to be an alternative to defendants’
initial request, the allegedly “very simple info” of “username and time of error”
(“Defense Counsel’s Second Request”).

      The undersigned had not construed Defense Counsel’s Second Request
to be less burdensome than his initial request, and, for this reason, was
surprised by Defense Counsel’s representation during the off-the-record
portion of yesterday’s conference call that there had been a second, less
burdensome, request, and thus responded in the negative to Your Honor’s
question whether such a request had been made.

      This is for a simple reason: during a discussion with the undersigned
about Defense Counsel’s Second (and ostensibly different) Request, Vincent
Zafonte, Plaintiff’s Information Technology (“IT”) Manager with nearly three
decades of IT experience, advised that Defense Counsel’s Second Request was,
in fact, essentially the same as the first and just as burdensome. As Mr.
Zafonte declares: “the only way to provide the allegedly ‘very simple info’”
sought by Defense Counsel “would be to gather the [previously-requested]
event logs that . . . would take one of SMA’s two IT staffers, dedicated
exclusively to this task, approximately one full work week to complete.” See
Declaration of Vincent Zafonte (“Zafonte Decl.”), attached hereto without its
exhibits, at ¶ 16.1

      In addition, we note that it is not accurate that IMS has received no
communications from Plaintiff regarding its requests. As Mr. Zafonte declares,
and as will be expounded upon in the forthcoming Amended Verified
Complaint, “whenever error messages appear, SMA routinely telephones IMS
to seek assistance and in so doing, identifies and explains over the phone the
nature of the problem.” Zafonte Decl, at ¶ 17 (emphases added).


      1
       The Zafonte Decl., with its two exhibits (which are the emails that Defense
Counsel appended to his letter), will be submitted with Plaintiff’s forthcoming
Amended Verified Complaint.
Case 2:20-cv-07076-JMV-JBC Document 17 Filed 06/26/20 Page 3 of 9 PageID: 171
Case 2:20-cv-07076-JMV-JBC Document 17 Filed 06/26/20 Page 4 of 9 PageID: 172




Christopher G. Salloum, Esq.
Steven W. Teppler, Esq.
MANDELBAUM SALSBURG, P.C.
3 Becker Farm Road – Suite 105
Roseland, New Jersey 07068
Tel. 973-736-4600
Fax. 973-736-4670
Attorneys for Plaintiff
  Salerno Medical Associates, LLP

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 SALERNO MEDICAL ASSOCIATES, LLP,                                 Civil Action No.
                                                              2:20-cv-07076-JMV-JVC
                            Plaintiff,
                                                          Hon. John M. Vazquez, U.S.D.J.
               v.                                          Hon. James B. Clark, U.S.M.J.


 INTEGRITY PRACTICE SOLUTIONS, LLC;                             DECLARATION
 INTEGRITY MEDICAL SYSTEMS, LLC;                             OF VINCENT ZAFONTE
 CHINTAN TRIVEDI; JOHN DOES 1-10; and
 ABC CORPORATIONS 1-10,

                             Defendants.



       I, Vincent Zafonte, of full age, say as follows:

       1.     For nearly three decades, I have worked as an information technology (“IT”)

professional. I am currently employed as the Manager of Information Technology for the plaintiff,

Salerno Medical Associates, LLP (“SMA”), in the above-captioned matter. In early June 2020, I

became a full-time employee of SMA, but my affiliation with SMA began in or about October

2019, when I started working as an IT consultant for SMA. I am one of two full-time IT personnel

that SMA employs. I have personal knowledge of the facts that I recite herein.
Case 2:20-cv-07076-JMV-JBC Document 17 Filed 06/26/20 Page 5 of 9 PageID: 173




       2.      In my capacity as a consultant and now as a full-time employee, I have been, and

remain, responsible for, among many other things, responding to any technological issues and

problems that SMA staff may experience related to SMA’s computer systems and networks, and

any applications that SMA utilizes in connection therewith.

       3.      Over the course of my work for SMA, I have become familiar with the various

problems, both technological and professional, that SMA has encountered in connection with the

electronic medical recordkeeping (“EMR”) services that defendant, Integrity Medical Systems,

LLC (“IMS”), has been providing SMA.

       4.      The EMR services that IMS has been providing SMA includes, without limitation,

the hosting, on IMS’s servers, of the PHI of approximately 16,000 SMA patients, including,

without limitation, patients’ names, patients’ telephone numbers, patients’ addresses, patients’

medical records, patients’ radiograph images, laboratory results, and other information and

documents regarding a patient’s health status and the provision of, and payment for, medical

services provided to SMA patients (the “SMA Patient Data”).

       5.      Prior to the emergence of a dispute between SMA and IMS (and the other co-

defendants in this action), SMA did not receive nearly as numerous, pervasive, and significant

complaints regarding problems with IMS’s EMR services and systems and the SMA Patient Data

contained thereon. Recently, over the past month or so, I have received numerous complaints and

requests for assistance from dozens of SMA staff members, both administrative and professional,

complaining, among other things, that they are no longer able to print anything from the IMS

system, that they are unable to view patient laboratory and other patient test results, that the IMS

system is down or otherwise inaccessible, and that the IMS system is slow and unresponsive.
Case 2:20-cv-07076-JMV-JBC Document 17 Filed 06/26/20 Page 6 of 9 PageID: 174




       6.        At times, the entire IMS system is down and inaccessible to anyone at SMA.

Indeed, for example, as recently as Monday, June 22, 2020, the entire system was down for half a

day, and an error message appeared that suggests that either IMS purposefully cut SMA off or that

IMS’s servers were not functioning at the time. The following is a screenshot of the error message

that appeared:




       7.        In my past experiences working with vendors whose applications and products use

the same underlying technology as IMS, I have never before experienced the significant and

pervasive connectivity issues like those which SMA has been experiencing with IMS’s application

since its settlement talks with IMS fell through. This suggests to me that either IMS’s servers and

systems are not functioning and are unable to handle SMA’s needs, or that IMS is purposefully

sabotaging SMA.

       8.        I have reviewed an email dated June 23, 2020 that IMS, through its counsel, Jason

Silberberg, Esq., sent to SMA’s counsel advising SMA of IMS’s purported findings of an alleged

“preliminary review” of the various connectivity issues that SMA has recently been experiencing

and which have been brought to IMS’s attention. Attached hereto as Exhibit A is a copy of the

email that I reviewed.

       9.         In that email, IMS attempts to cast blame upon SMA for the recent disruptions in

service that SMA has experienced, and, in an attempt to give the appearance of being helpful,

requests additional information from SMA, claiming that such information is necessary to

determine whether there is evidence of connectivity issues. Specifically, IMS demands that it must
Case 2:20-cv-07076-JMV-JBC Document 17 Filed 06/26/20 Page 7 of 9 PageID: 175




“review specific session logs from the computers that have experienced the connectivity issues

alleged” as well as the “same session logs from those computers that did not experience any of the

alleged connectivity issues,” and, in connection with that request, provides directions for SMA “to

follow to identify and produce the logs in question” (“Mr. Silberberg’s First Request”).

        10.     I begin by responding that, contrary to IMS’s email’s insinuation, SMA’s internet

connection, at all locations, is more than sufficient to address all of SMA’s internet connection

needs. Indeed, during my time working with SMA, SMA has never before experienced major

connectivity issues on any other application besides IMS’s.

        11.     I also note that, in my decades of IT experience, I have never before seen a vendor

place the onus on the user to identify, and explain why there are, problems on the vendor’s side.

        12.     Next, to a reasonable degree of professional certainty, the “session logs” that IMS

is requesting will not, in fact, provide IMS with any useful information that it will be able to utilize

to address the connectivity issues that SMA has recently been experiencing in connection with

IMS’s system. Such logs are cryptic, and do not actually reveal what has happened beyond

identifying users and repeating the error messages that already appeared on the computer following

the connectivity issue. These error messages are routinely provided by SMA to IMS whenever

SMA brings to IMS’s attention various connectivity issues. And, besides, IMS has the capability

of determining in-house, as IMS has done before, the origin of the problems.

        13.     Finally, never before during my time working with SMA has IMS requested of

SMA information of the sort that IMS is now requesting under the façade of responding to the

connectivity issues that SMA has recently been experiencing. In the past, whenever SMA brought

to IMS’s attention connectivity or other issues that SMA was experiencing with IMS’s system and

services, IMS would usually work quickly to resolve the issue without requiring SMA to provide
Case 2:20-cv-07076-JMV-JBC Document 17 Filed 06/26/20 Page 8 of 9 PageID: 176




“verification” or “evidence” of the problem or requiring IMS to jump through numerous hurdles

to get the problem fixed.

       14.     Indeed, IMS’s (unnecessary, as noted above) request to review all the event logs on

devices having an issue would require an inordinate amount of time from SMA’s small IT staff.

Given the nature of IMS’s unnecessary requests, I estimate that it would take one SMA IT staff

member (and there are only two), dedicated exclusively to gathering the unnecessary information

that IMS is now requesting, approximately one full work week to complete IMS’s unnecessarily-

requested tasks.

       15.     I have also reviewed Mr. Silberberg’s response, sent at or about 5:18 p.m. on June

23, 2020, to SMA’s counsel’s response to the above-mentioned June 23, 2020 email in which Mr.

Silberberg proposed that, as a purported alternative to the above-described unnecessary requests,

that SMA provide additional allegedly “very simple info” that allegedly “could go a long way in

helping us verify/address the issue.” Specifically, he asked that SMA please “advise when the

error messages were received (even roughly) and which user received them” (“Mr. Silberberg’s

Second Request”). That email is attached hereto as Exhibit B, along with SMA counsel’s

response.

       16.     Like Mr. Silberberg’s First Request, Mr. Silberberg’s Second Request, too, is

unnecessary, burdensome, and designed only to obfuscate and delay SMA. As a threshold

matter, I note that the only way to provide the allegedly “very simple info” that Mr.

Silberberg’s Second Request is seeking would be to gather the event logs that, as I indicated

earlier, would take one of SMA’s two IT staffers, dedicated exclusively to this task,

approximately one full work week to complete. Mr. Silberberg’s Second Request for allegedly

“very simple info” is nothing more than a restatement of the same request he had made in his initial
Case 2:20-cv-07076-JMV-JBC Document 17 Filed 06/26/20 Page 9 of 9 PageID: 177
